Opinion of the Court. The Court consider, from the evidence, in this case, taken together, especially from the fact that Stephen D. Clark was permitted, by Elijah Clark, to have the possession and control of the note, in the first instance, and the fact that, after the second endorsement, by plaintiff, and pledge of the note, by Stephen D. Clark, Elijah Clark admitted to the plaintiff his liability on the note generally f and the right of Stephen D. Clark to pledge the note, as he had done ; that the note, in the hands of the plaintiff, was a continued guarantee, to the amount of the note, and remained as security generally, for any sums Stephen D. Clark might procure of. the *199plaintiff or by means of plaintiff’s name, as surety, to the amount of two thousand dollars ; and that, for this purpose, it Was not necessary that Elijah Clark should give any new effect to the note, by expressing his agreement or consent, but that, in order to prevent such continuing effect, of the deposit of the note, with the plaintiff, as aforesaid, Elijah Clark must have expressed his dissent, and refused to permit the note to continue, as a security, or indemnity to the plaintiff, against any farther endorsement.
Langdon, Williams, Mallary, and Lathrop, for plaintiff.
Kellog, Smith, and Chipman, for defendants;
New trial granted — Judge Doolittle dissenting.